DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 is rejected because the claim recites an overall extension “amounts to less than 30% to 2% to 5%.” The Office is unsure if the extension must be less than 5% or 2% because it also states 30%. Appropriate action is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20110023606 (herein Burghardt) in view of US20110113880 (herein Schmid) and US 20100242603 (herein Miller).
Regarding claim 1, Burghardt teaches A micromechanical inertial sensor (acceleration sensor, Fig. 1, [0047]), comprising: 
a substrate (substrate which is embodied as a frame 1, [0047]); and 
a seismic mass connected to the substrate (seismic mass 9, [0048]) and configured so that the seismic mass has a detection capability of a low-g acceleration of 1 g in a first Cartesian coordinate direction (Parallel the x direction, the acceleration sensor additionally has a measuring direction for detecting relatively small accelerations ( low-G), [0047]); 
wherein the seismic mass is further configured so that the seismic mass has a detection capability of a high-g acceleration of at least 100 g in at least one second Cartesian coordinate direction (measuring direction parallel to the y axis corresponds to the direction for the detection of relatively large accelerations (high-G), [0047]).
Further regarding claim 1, though Burghardt does not explicitly state ranges of low g and high g, though it is known in the art and therefore inherent in the functionality of sensor of Burghardt. Low g and high g ranges are expressed in Schmid ([0022] teaches low-g range 1-5 g and high g range of 50-100 g) and Miller ([0042] teaches low-g range <10 g and high g range of 10-100 g). It would be obvious to one of ordinary skill in the art to optimize gravitational acceleration ranges in motor vehicle sensors in order to detect various conditions such as crashes, etc. Based on MPEP 2144.05 II, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) and Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382. Note that according to § MPEP 2144, “Office personnel may invoke legal precedent as a source of supporting rationale when warranted and appropriately supported.”
Regarding claim 3, Burghardt teaches wherein distances from the seismic mass to x-electrodes and y-electrodes are larger than a distance of z-electrodes disposed on the substrate from the seismic mass (Fig. 2 teaches electrodes 6a and 6b corresponding to x- and y-electrodes, are further from mass 9 than electrodes 8a and 8b, which correspond to z-electrodes of the present invention).
Regarding claim 4, Burghardt teaches wherein the x-electrodes have an uninterrupted development across a lateral extension of the seismic mass in recesses of the seismic mass (comb structure 6c, [0047], Fig. 2; comb 5c corresponds to lateral extensions of mass 9), and the y-electrodes are developed separately from the x-electrodes in recesses of the seismic mass (comb structure 6d, [0047]).
Regarding claim 5, Burghardt teaches wherein xy-electrodes are developed in two pieces in each case across a lateral extension of the seismic mass in recesses of the seismic mass, the xy electrodes alternately being electrically connectable in a crosswise manner (comb structure 6c and 6d, [0047]; comb 5c corresponds to lateral extensions of mass 9; combs 6c and 6d are understood to be alternately connected through movement of combs 5c).
Regarding claim 6, Burghardt teaches wherein the seismic mass has an asymmetrical development across a lateral overall extension, and a separate z-electrode is disposed underneath the seismic mass in regions that are situated opposite to a torsion axis in each case (Fig. 11; a mass center of gravity 10 which does not lie on the torsion axis of the torsion spring 7 on which the seismic mass 9 is suspended on the frame 2, [0054]; electrodes 8aa, 8ba are each arranged here in the x direction on one side, for example illustrated on the right, of the torsion axis of the seismic mass 9 which is defined by the torsion spring 7, [0055]).
Regarding claims 7-9, Burghardt does not explicitly teach wherein an extent of asymmetry of the seismic mass across a lateral overall extension amounts to less than 30% to 2% to 5% (as in claim 7), or 25 to 30% (as in claim 8), or 25 to 30% as in claim 9. However, [0054] teaches asymmetry about a rotational axis relative to the mass center of gravity, and teaches the arrangement is configured for detecting relatively small accelerations sensitively in the z direction. It would be obvious to one of ordinary skill in the art to optimize asymmetry of the mass in motor vehicle sensors in order to fine tune the sensitivity in the z-direction as states in [0054]. Based on MPEP 2144.05 II, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) and Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382. Note that according to § MPEP 2144, “Office personnel may invoke legal precedent as a source of supporting rationale when warranted and appropriately supported.”
Regarding claim 10, Burghardt teaches wherein an extent of the asymmetry of the seismic mass across the lateral overall extension is developed as a function of a detection capability in the z-direction ([0054] teaches asymmetry about a rotational axis relative to the mass center of gravity, and teaches the arrangement is configured for detecting relatively small accelerations sensitively in the z direction).
Regarding claim 11, Burghardt teaches A method for producing a micromechanical inertial sensor, the method comprising the following steps: 
providing a substrate (substrate which is embodied as a frame 1, [0047]); and 
providing a seismic mass (seismic mass 9, [0048]) which is connected to the substrate and configured so that the seismic mass has a detection capability of a low-g acceleration of 1 g in a first Cartesian coordinate direction (Parallel the x direction, the acceleration sensor additionally has a measuring direction for detecting relatively small accelerations ( low-G), [0047]); 
wherein the seismic mass is further configured so that it has a detection capability of a high-g acceleration of at least 100 g in at least one second Cartesian coordinate direction (measuring direction parallel to the y axis corresponds to the direction for the detection of relatively large accelerations (high-G), [0047]).
Further regarding claim 11, though Burghardt does not explicitly state ranges of low g and high g, though it is known in the art and therefore inherent in the functionality of sensor of Burghardt. Low g and high g ranges are expressed in Schmid ([0022] teaches low-g range 1-5 g and high g range of 50-100 g) and Miller ([0042] teaches low-g range <10 g and high g range of 10-100 g). It would be obvious to one of ordinary skill in the art to optimize gravitational acceleration ranges in motor vehicle sensors in order to detect various conditions such as crashes, etc. Based on MPEP 2144.05 II, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) and Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382. Note that according to § MPEP 2144, “Office personnel may invoke legal precedent as a source of supporting rationale when warranted and appropriately supported.”

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burghardt and Schmid as applied to claim 1 above, and further in view of US 20100281980 (herein Yazawa).
Regarding claim 2, Burghardt teaches wherein the seismic mass is configured as a z-rocker (Fig. 3 teaches mass 9 rocking in a direction), which is centrally connected to the substrate using spring elements and a connection element (mass center of gravity 10 is located here in the plane which is spanned by the torsion axis of the torsion spring 7, [0049]).
Burghardt does not teach a width of the spring elements amounting to between 2% and 5% of a length of the spring elements. However, Yazawa teaches width of spring being 0.8-2 µm and length being 50-100 µm resulting in a 0.8-4% proportionality of width/length in [0061]. It would be obvious to one of ordinary skill in the art to use the spring dimensions of Yazawa in Burghardt’s sensor for at least the purpose of configuring for detecting relatively small accelerations sensitively ([0054], Burghardt).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP FADUL whose telephone number is (571)272-5411.  The examiner can normally be reached on Mon-Thurs 8pm-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571) 272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WALTER L LINDSAY JR/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        




/PHILIPMARCUS T FADUL/Examiner, Art Unit 2852